DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-3 of the remarks, filed on 07/26/2022, with respect to claims 1-13 and 15-20 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-6, 11-13 and 15-17, 19, 20 and the 35 USC 103 rejection of claims 7-10 and 18 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps comprising a first support element comprising a first cathode element and a first anode element spaced from the first cathode element, and a second support element comprising a second cathode element and a second anode element spaced from the second cathode element, an air gap between the first support element and the second support element, an RF generator electrically coupled to the first and second cathode and anode elements, a space for heating an article of laundry, wherein the space includes the article of laundry to be heated and at least one electrically conductive element configured to produce a voltage or a current in reaction to an energized e-field in the space and coupled with a controller, the method comprising: producing an energized e-field by the RF generator apart from the article of laundry; producing in the at least one electrically conductive element the voltage or the current in reaction to the energized e-field; receiving in the controller a signal from the at least one electrically conductive element indicative of a value of a parameter associated with the voltage or the current of the at least one electrically conductive element; and generating an indication, by the controller, indicative of a cycle of operation and wherein the indication increases or decreases in intensity proportional to the value of the parameter associated with the voltage or the current.
Claims 2-13 and 15-20 depend from allowed claim 1 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2016/0322343 discloses a 3D interconnect component for fully molded 
packages.
US PUB 2015/0364910 discloses a thermal power generation apparatus and thermal 
power generation system.
US PUB 2014/0300369 discloses a sensor apparatus and method for use with gas 
ionization systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858